Citation Nr: 1543442	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  12-01 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1965 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the St. Petersburg, Florida Department of Veterans Affairs Regional Office (RO).  In July 2015, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record.  

The Board notes that at the July 2015 Board hearing, the Veteran presented testimony on the issue of entitlement to service connection for bilateral hearing loss disability.  However, it was indicated at the hearing that the testimony was contingent upon a full review of the file to determine the procedural posture.  Upon review of the file, the Board finds that on a January 2012 substantive appeal, the Veteran specifically limited the scope of his appeal to the issue of entitlement to service connection for tinnitus.  Therefore the issue of entitlement to service connection for bilateral hearing loss disability is not currently before the Board.  

Based on the Veteran's July 2015 hearing testimony, the Board finds that the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss disability has been raised by the record.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015)


FINDING OF FACT

Tinnitus is etiologically related to acoustic trauma sustained in active service.  




CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserts that he has tinnitus as a result of acoustic trauma sustained in active service.  Specifically, he has reported that while serving as an aircraft electrical instructor, he was exposed to aircraft noise three days a week for approximately six hours a day, without the benefit of hearing protection.  He reported that he started noticing tinnitus during his last year of service and that rather than ringing, he experiencing a buzzing sensation.  At the July 2015 Board hearing, he reported that his tinnitus has continued since his December 1968 separation.  

The Veteran is competent to report when he first experienced hearing loss and tinnitus and that the symptoms have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible.  

A review of the Veteran's service separation form shows that his military occupational specialty at the time of his separation was aircraft electrical repairman and his last duty assignment was with the Instructor Squadron.  Based on the Veteran's reports, which the Board finds credible and his service separation form, the Board concedes that the Veteran was exposed to some degree of acoustic trauma while on active service.

The Veteran's service medical records are silent for complaints or treatment for tinnitus.  However, his separation examination contains a report of complete hearing loss in his left ear following a shotgun blast.  

While there are no VA outpatient treatment notes to indicate the Veteran has received post-service treatment for tinnitus, he was provided a VA examination in November 2009.  At that time the Veteran reported that he had constant bilateral tinnitus.  When asked for a date of onset, he told the examiner that he could not remember, but that in the year 2000 he could not remember any ringing.  The examiner opined that the Veteran's tinnitus was not etiologically related to active service, as it did not have a military service period of origin.  However, the Board finds that the November 2009 VA examination is inadequate, as the opinion was solely based on the statement made by the Veteran that he "could not remember" if he had tinnitus symptoms nine years earlier.  As the Veteran has since, at the July 2015 Board hearing, been very clear that his tinnitus started on active service the Board finds that the November 2009 medical opinion is not persuasive evidence.  

In sum, the Board concedes the Veteran's exposure to hazardous noise while in active service.  He competently reports that he first experienced tinnitus in active service and that he has continued to experience tinnitus since separation from service.  These statements are found credible by the Board.  

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for tinnitus is at least in equipoise.  Reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for tinnitus is granted. 



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


